DETAILED ACTION

	Claim 23 is pending.  Claims 1-22 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	This application is a continuation of U.S. Application No. 16/724,903 filed on October 11, 2018 which is now abandoned.  The earliest priority of this application is to U.S. Provisional Application No. 60/765,250 filed February 3, 2006.

Claim Status
Claims 23-25 are currently pending.  Claims 1-22 are canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,227,484 B2 (herein referred to as ‘484). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claim of the instant application claims a method of treating symptoms associated with the neurodegenerative disorder multiple sclerosis comprising administering from about 20 mg to about 60 mg of dextromethorphan per day in combination with from about 20 mg to about 45 mg of quinidine per day to a patient in need thereof and the cited claims of ‘484 claim a method for treating pseudobulbar affect or emotional lability, comprising the administration to a patient in need thereof, from about 20 mg/day to about 60 mg/day of dextromethorphan (DM) or dextromethorphan hydrobromide in combination with from about 10 mg/day to less than about 30 mg/day of quinidine (Q) or quinidine sulfate, wherein the weight-to-weight ratio of DM:Q is 1:0.75 or less of quinidine.  
Thus since pseudobulbar affect or emotional lability is a symptom of multiple sclerosis the cited claim of the instant application and the cited claims of ‘484 are mutually obvious and as such are not patentably distinct.

Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 7,659,282 (herein referred to as ‘282).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claim of the instant application claim a method of treating symptoms associated with the neurodegenerative disorder multiple sclerosis comprising administering from about 20 mg to about 60 mg of dextromethorphan per day in combination with from about 20 mg to about 45 mg of quinidine per day to a patient in need thereof and the cited claims of ‘282 claim a method for treating pseudobulbar affect or emotional lability comprising the administration to a patient in need thereof, a combination of about 20 mg/day to about 80 mg/day dextromethorphan (DM) in combination with from about 10 mg/day to less than about 30 mg/day of quinidine wherein the ratio of DM to quinidine is 1:0.5 or less. 
Thus since pseudobulbar affect or emotional lability is a symptom of neurodegenerative disorders including multiple sclerosis, the cited claim of the instant application and the cited claims of ‘282 are mutually obvious and as such are not patentably distinct.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yakatan et al. WO 2004/006930 A1.
Claims 23 and 23 of the instant application claim a method of treating symptoms associated with multiple sclerosis comprising administering from about 20 mg/day to about 60 mg/day of dextromethorphan in combination with from about 20 mg/day to about 45 mg/day of quinidine to a patient in need thereof.
Yakatan et al. teaches compositions comprising dextromethorphan and quinidine for the treatment of neurological disorders (see abstract and title).  Yakatan teaches that patients suffering from neurodegenerative diseases or brain damage such as brain damage caused by stroke or head injury, often are afflicted with emotional problems associated with the disease or injury (page 1).  Yakatan teaches that emotional lability and pseudobulbar affect are used by psychiatrists and neurologists to refer to a set of symptoms that are often observed in patients who have suffered a brain insult such as head injury, stroke, and in patients who are suffering from progressive neurodegenerative diseases such as amyotrophic lateral sclerosis, Parkinson’s disease, Alzheimer’s disease or multiple sclerosis (page 1).
Yakatan et al. teaches a method of treating pseudobulbar affect or emotional lability comprising administering dextromethorphan in combination with quinidine, wherein an amount of dextromethorphan administered includes from about 20 mg/day to about 200 mg/day and wherein an amount of quinidine administered includes from about 10 mg/day to less than about 50 mg/day (page 2).  Yakatan et al. further specifically teaches the amount of dextromethorphan administered is from about 20 mg/day to about 60 mg/day and the amount of quinidine administered is from about 20 mg/day to about 45 mg/day (pages 3-4).  Yakatan et al. further teaches administering quinidine sulfate and dextromethorphan hydrobromide (page 3).  Yakatan et al. further specifically teaches treating patients having neurodegenerative diseases selected from the group consisting of ALS, multiple sclerosis, Parkinson's disease and Alzheimer's disease (page 4 and claims 4, 5, 33 45).
Thus the cited claims of the instant application are anticipated since Yakatan et al. specifically teaches and claims treating neurodegenerative diseases including multiple sclerosis as well as treating pseudobulbar affect or emotional lability which are a set of symptoms that are often observed in patients with multiple sclerosis comprising the administration of dextromethorphan in combination with quinidine in the same amounts as claimed.

Claims 23 and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smith U.S. Patent No. 5,206,248.
Claims 23 and 25 of the instant application claim a method of treating symptoms associated with multiple sclerosis comprising administering 60 mg/day of dextromethorphan in combination with 150 mg/day of quinidine to a patient in need thereof.
Smith teaches methods for treating patients suffering from emotional problems that occur in relation to neurodegenerative diseases or to brain damage such as caused by stroke or head injury (column 1 lines 5-10).  Smith teaches that emotional lability refers to a set of symptoms that are often observed in patients who are suffering from a progressive neurodegenerative disease such as ALS, Parkinson’s disease, Alzheimer’s disease, or multiple sclerosis (column 1 lines 11-19).  Smith teaches a method of treating emotional lability in humans comprising the administration of dextromethorphan (column 2 line 65-column 3 line 4).  Smith further teaches combining dextromethorphan with compounds that prolong the activity, in particular quinidine (column 7 lines 51-60).  Smith teaches that quinidine is administered orally at 150 mg per day (column 8 lines 3-9).  Smith further teaches that the dextromethorphan dosage should be started at 30 mg/day for one month and then increased to 60 mg/day for the next month (column 10 line 68-column 11 line 2).  Smith specifically teaches treating emotional lability comprising the administration of 150 mg quinidine and 60 mg dextromethorphan (column 11 lines 39-40 and column 12 line 16).
The cited claims of the instant application are anticipated since Smith teaches a method of treating emotional lability which is a symptom of multiple sclerosis comprising the administration of 60 mg/day of dextromethorphan in combination with 150 mg/day of quinidine.




Conclusion
Claims 1-22 are canceled.  Claim 23-25 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM